DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, 15-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 1, 1, 1, 1, 3, 1, 1, 13, 15, 13 and 13 of U.S. Patent No. 10,720,023 respectivley in view of Bahou (pub. no. 20140200070). 
The instant claims are anticipated by the respective claims of the ‘023 patent except that the ‘023 claims do not explicitly disclose a mobile device.  Bahou, however, teaches a mobile device as the player computing device in a sports themed wagering system (“In another embodiment, the method may comprises wherein the online fantasy sports game is a mobile application. In yet another embodiment, the method may comprise wherein the lottery site is a mobile application”, [0005]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both the ‘023 invention and Bahou are directed to sports themed wagering systems.  To implement the ‘023 invention on a mobile device as taught by Bahou would be to combine a prior art element according to a known method to yield a predictable result.  Therefore it would have been obvious .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without determining the number of entities meeting a performance benchmark in their respective performance period and providing a payout based on the determined number of entities, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification teaches this specific manner of determining the payout (as shown in Fig. 4, steps 412 and 414).  Applicant as not disclosed any alternative means of generating the payout as is not entitled to the genus claimed in these claims when only a single species has been disclosed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hannan et al. (pub. no. 20040029627).
Regarding claim 8, Hannan discloses a method comprising: receiving, at a user interface of a mobile gaming device (“The user computers 14 are any means capable of communicating with the server computers 12, including, but not limited, to personal computers, PDAs, email-enabled cell phones and ATM-type terminals”, [0043]), 

a selection of an amount of available  credits for a round of a game; sending, to a computing device associated with the game, an indication of the selection of the amount of available credits (“In accordance with the present invention, a method for providing a lottery type game is disclosed comprising substantially the steps of establishing winning criteria from the outcome of an actual scheduled sporting event or series of events, such as, but not limited to, a golf tournament, auto race, football game, baseball game, basketball game, tennis tournament, 

receiving, from the computing device, a listing of entities and a performance period; receiving, at the user interface of the mobile gaming device, a selection of a plurality of entities from the listing of entities; sending, to the computing device, an indication of the selection of the plurality of entities (“In a preferred embodiment prior to the users participating in the lottery, the provider selects elements that will result in a winning combination. For example, in a most preferred embodiment the provider selects a golf tournament such as the Masters in which about 140 golfers typically participate. Each golfer is assigned a number by the lottery provider, the number being based on established rankings such as are available on published websites such as the PGA web site. Users then select those players on which to bet will finish in the top six places in the tournament”, [0012]), 

wherein the computing device determines a payout based on: updated historical performance data associated with each of the selected plurality of entities, a quantity of the selected plurality of entities that met a performance benchmark during the performance period, and the amount of available credits; and receiving, from the computing device, an indication of the payout (“awaiting the outcome of the events to determine winning values; matching the selections of users to the outcome of the events to determine whether a user has won; and providing a payment to winners. In this way, the criteria that form the basis for winning are objective and verifiable elements. Therefore, users of the lottery are assured that the winning 
Regarding claim 12, Hannan discloses determining, by the computing device based on the performance period, an update to  historical performance data associated with each of the selected plurality of entities; determining, by the computing device based on the update to the historical performance data, the quantity of the selected plurality of entities that met the performance benchmark during the performance period; and determining, by the computing device based on the quantity of the selected plurality of entities and the amount of available credits, the payout ([0011]).
Regarding claim 14, Hannan discloses the performance benchmark for at least one entity of the plurality of entities differs from the performance benchmark for at least one other entity of the plurality of entities (“If the groups are to be unequal, the invention recognizes that division to place the lower ranked players into larger groups and the higher ranked players into smaller groups will encourage group wagering. Indeed, a user may select a first wager of 4 or 5 or 6 individual players and a second wager of 4, 5, 6 groups, increasing the interest aspect of the wager”, [0062]).
Claim(s) 8 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bahou (pub. no. 20140200070).
Regarding claim 8, Bahou discloses a method comprising: receiving, at a user interface of a mobile gaming device, a selection of an amount of available  credits for a round of a game; sending, to a computing device associated with the game, an indication of the selection of the amount of available credits; receiving, from the computing device, a listing of entities and a performance period; receiving, at the user interface of the mobile gaming device, a selection of a plurality of entities from the listing of entities (“Now referring to FIG. 7, which is a flowchart of one embodiment of the online fantasy sports game process (700). At step 702, a list of real life players and their upcoming games within a specific time window are displayed in a game submission window. The list of players and their upcoming games will vary depending on the sport and/or league selected. At step 704, a user is provided the opportunity to select one of the plurality of upcoming games for an individual player. The user may also be able to make selections for multiple players”, [0050]); 

sending, to the computing device, an indication of the selection of the plurality of entities (“At step 706, the user selects one of the plurality of games for an individual”, [0051]; “At step 710, the user submits the selection(s) for each individual player as a lottery game submission for a time window. The user may submit several selections”,[0052]), 

wherein the computing device determines a payout based on: updated historical performance data associated with each of the selected plurality of entities, a quantity of the selected plurality of entities that met a performance benchmark during the performance period, and the amount of available credits; and receiving, from the computing device, an indication of the payout (“At step 714, a fantasy performance score is generated based on how each player played during the real life sports game(s) in the game submission window. The fantasy performance score may be determined using a fantasy scoring formulation. The fantasy performance score may be scored based on many different factors, such as total points scored, assists, yards, blocks, etc. The fantasy performance score may be calculated differently for different sports and/or leagues. Also, a fantasy performance score for a game may be calculated 
Regarding claim 11, Bahou discloses the listing of entities and the performance period to be displayed at the user interface of the mobile gaming device ([0050]).
Regarding claim 12, Bahou discloses determining, by the computing device based on the performance period, an update to  historical performance data associated with each of the selected plurality of entities; determining, by the computing device based on the update to the historical performance data, the quantity of the selected plurality of entities that met the performance benchmark during the performance period; and determining, by the computing device based on the quantity of the selected plurality of entities and the amount of available credits, the payout ([0054] & [0055]).
Regarding claim 13, Bahou discloses the performance benchmark comprises one or more of a number of runs, a number of points scored, a number of yards gained, a number of successful shots, or a number of attempted shots ([0054]).
Regarding claim 14, Bahou discloses the performance benchmark for at least one entity of the plurality of entities differs from the performance benchmark for at least one other entity of the plurality of entities ([0053]).
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715